Citation Nr: 0832561	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Roya Namvar, Attorney at law.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied reopening a previously 
denied claim for service connection for panic disorder and/or 
agoraphobia.  By that same rating action, the RO also denied 
service connection for PTSD.  The veteran timely appealed the 
RO's February 2004 rating action to the Board. 

During the appeal, the RO reopened the claim for service 
connection for panic disorder and denied it on the merits.  
Although the RO reopened and adjudicated the claim for 
service connection for a panic disorder on the merits, the 
Board must now first determine that new and material evidence 
has been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The preliminary 
question of whether a previously denied claim for an acquired 
psychiatric disorder (originally considered as a panic 
disorder) should be reopened is a jurisdictional matter that 
must be addressed before the Board may consider the 
underlying claim on its merits.  Id.

In December 2005, the veteran testified before a Decision 
Review Officer (DRO) at the New York, New York RO.  A copy of 
said hearing transcript has been associated with the claims 
files.

The veteran canceled a hearing that was to be held before a 
Veterans Law Judge at the New York, New York RO in November 
2007.  (see, VA Form 3230, Routing and Transmittal Slip, and 
electronic mail correspondence from the Board to New York, 
New York RO, both dated in June 2008).  
FINDINGS OF FACT

1.  By a November 2000 rating action, the RO determined that 
the preponderance of the evidence was against the claim for 
service connection for a panic disorder.  The veteran did not 
appeal the RO's decision, and it became final. 

2.  The evidence received since the ROs November 2000 rating 
decision is, for the most part, new to the record and bears 
directly and substantially on the question of whether a 
current acquired psychiatric disorder (originally considered 
as a panic disorder) is etiologically related to service. 

3.  The service medical records show only a diagnosis of a 
personality disorder.

4.  An acquired psychiatric disorder was not diagnosed or 
treated for many years after separation from service.

5.  The weight of the medical evidence is against a finding 
that any current psychiatric disorder is attributable to the 
veteran's period of service.

6.  The veteran did not engage in combat.

7.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor that has been linked to 
the development of PTSD. 


CONCLUSIONS OF LAW

1.  The November 2000 rating decision, wherein the RO denied 
entitlement to service connection for panic disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002);
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence received since the RO's November 2000 rating 
decision is new and material; and the requirements to reopen 
the appellant's claim of entitlement to service connection 
for an acquired psychiatric disorder have been met.  
38 U.S.C.A. § 5108;(West 1991); 38 C.F.R. § 3.156 (2000).

3.  The veteran does not have an acquired psychiatric 
disorder, other than PTSD, that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

4.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

38 C.F.R. § 3.159, concerning VA assistance in developing 
claims, has been revised in part recently.  These revisions 
are effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the case at hand.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  Notably, and pertinent to 
the instant case, the final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Here, there is 
no need to further discuss the implications of the VCAA or 
Kent as to the issue involving the reopening of the claim for 
service connection for an acquired psychiatric disorder 
(originally considered as a panic disorder) because the Board 
is finding in the veteran's favor that new and material 
evidence has been submitted to reopen the claim.  This does 
not result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

VA also has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
service connection for an acquired psychiatric disorder and 
PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

With regard to the issues of entitlement to service 
connection for an acquired psychiatric disorder and PTSD on 
appeal, VA provided the veteran with pre-adjudication notice 
on the Pelegrini II VCAA elements in a June 2001 letter.  The 
letter informed the veteran to let VA know of any evidence he 
thought would support his claims, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the RO 
has not informed the veteran of the Dingess elements, since 
his claims for service connection for an acquired psychiatric 
disorder and PTSD are being denied, there is no prejudice to 
the appellant.  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
the claims for service connection for an acquired psychiatric 
disorder and PTSD in the decision below.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The veteran was 
provided pre-adjudication VCAA notice via a June 2001 letter.  
Id. 

       Duty to Assist

Regarding VA's duty to assist the appellant with his claims 
for service connection for an acquired psychiatric disorder 
and PTSD, relevant service medical and personnel records, 
post-service private and VA medical reports, Social Security 
Administration records, and statements and testimony of the 
veteran have been associated with the claims files.  
Regarding the veteran's claim for service connection for 
PTSD, in letters, dated in October 2002 and February 2003, 
the RO attempted to verify the veteran's claimed in-service 
stressful events with the United States Army & Joint Services 
Records Research Center (JSRRC) (formerly known as the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)).  A copy of JSRRC's November 2003 response is 
contained in the claims files.  In addition, in March 2004, 
two Board-Certified psychiatrists provided their respective 
opinions as to the etiology of the veteran's psychiatric 
disorder, to include PTSD, and its etiological relationship, 
if any, to his period of military service.  A copy of their 
report is contained in the claims files.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's claims for service connection 
for an acquired psychiatric disorder and PTSD discussed in 
the decision below. 

II.  New and material evidence claim

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered. 
38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, 
however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration. Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's petition to reopen his 
previously denied claim for service connection for a panic 
disorder was received by the RO in February 2001, this 
revision does not apply in the present case.  Rather, the 
2000 edition of the regulation will be incorporated.  66 Fed. 
Reg. 45620-45630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a)).

B.  Analysis  

By a November 2000 rating action, the RO determined that the 
preponderance of the evidence was against the claim for 
service connection for a panic disorder.  The veteran was 
informed of the RO's decision that same month.  As he did not 
appeal the RO's November 2000 decision, it became final  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  The veteran sought to reopen his previously denied 
claim for service connection for a panic disorder in February 
2001.  (see, VA Form 21-4138, Statement in Support of Claim, 
received by the RO in April 2001).  

By a February 2004 rating decision, the RO declined to reopen 
the previously denied claim for service connection for a 
"panic disorder and/or agoraphobia."  While the RO reopened 
the aforementioned service connection in a March 2004 ration 
action, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The new evidence includes private doctor's statements dated 
in 2000 and 2001, VA examination reports dated in June 2001 
and March 2004 and VA treatment records.  

In summary, much of the medical evidence received since the 
RO's November 2000 rating decision is "new," in the sense 
that this evidence is not merely duplicative of evidence of 
record at the time of that decision.  In addition, the 
evidence which is actually "new" also includes opinion which 
address whether that is a causal relationship between the 
claimed acquired psychiatric disorder and service and, as 
such, bears directly and substantially on the specific matter 
under consideration.

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for an 
acquired psychiatric disorder (originally considered as a 
panic disorder).  This evidence suggests a causal link 
between said disorder and service.  Accordingly, this 
evidence bears directly and substantially upon the specific 
matter under consideration, namely in-service etiology.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder (originally considered as a 
panic disorder), and the claim is, therefore,  reopened. 

III.  Service connection claims

A.  Relevant Laws and Regulations

       Service Connection-general criteria

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110
(West 2002); 38 C.F.R. § 3.303 (2007).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition.

Personality disorders are not diseases or injuries for VA 
compensation purposes, and disability resulting from them may 
not be service connected, except where caused or aggravated 
by service-connected disability.  38 C.F.R. § 3.303 (2007).

       Presumptive Service Connection 

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Notwithstanding the 
lack of a diagnosis of a claimed disorder during active duty, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 
38 C.F.R. § 3.303(d) (2007).

       PTSD criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

	Combat criteria

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Just 
because a physician or other health professional accepted 
appellant's description of his inservice experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992). 

That being said, a stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The 
fact that a veteran who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (base subjected to rocket 
attacks during time that veteran was stationed at the base).  
In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  


B.  Analysis

The veteran maintains that his acquired psychiatric disorder, 
to include PTSD originated during military service.  The 
veteran contends, in written statements and hearing testimony 
provided throughout the duration of the appeal, that his 
currently diagnosed psychiatric disorder, to include PTSD, is 
due to the following stressful events that occurred during 
military service while assigned to the 1st Battalion, 39th 
Infantry Division:  (1) Witnessing a fellow serviceman die 
after being bit by a water moccasin during a basic training 
exercise conducted at Fort Gordon, Georgia from September to 
November 1964; (2) Seeing another serviceman die from spinal 
meningitis; (3) Witnessing a friend's leg being blown off 
from a hidden landmine explosion in Worms, Germany in 1965; 
(4) Being ordered onto an armored personnel carrier (APC) to 
cross the Rhine River in Germany in 1965.  (see, January 2001 
report, prepared by E. K., M. D., along with PTSD 
Questionnaire and VA Form 21-4138, Statement in Support of 
Claim, received by the RO in June and September 2001, 
respectively).

        1.  Psychiatric Disorder, other than PTSD

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD.  In reaching the foregoing 
determination, it is clear from the evidence discussed below 
that the veteran suffers from an acquired psychiatric 
disorder, but the evidence is equally clear it did not have 
its origins either before or during military service.

At the outset, the Board notes that a psychiatric disability 
was not "noted" on the veteran's enlistment examination into 
the United States Army in September 1964. Consequently, the 
veteran is presumed to have been in sound condition at entry, 
at least as far as a psychiatric disability is concerned.

Notably, service medical records show that in January 1969, 
the veteran was diagnosed as having an emotionally unstable 
personality manifested by fluctuating emotional attitudes 
under stress, poorly controlled anger and anxiety, 
dependency, impulsivity and poor judgment.  The veteran was 
found to have been free from mental defects, disease or 
derangement as to be able, concerning the particular act 
charged, both to distinguish right from wrong and to adhere 
to the right.  The document also indicated that the veteran 
had made several suicide attempts.  He reported that he had 
been hospitalized at Saint Albans Naval Hospital, where he 
was diagnosed with a character disorder.  The veteran stated 
that in 1964, he received treatment from a civilian 
psychiatrist for three or four months because of his tendency 
to "worry."  It was determined that the veteran appeared to 
have had a long history of similar traits and the condition 
was found to have existed prior to service.  The examining 
psychiatrist concluded that because of the severity of the 
veteran's character disorder and apparent attitude of his 
family, it was doubtful that remedial efforts would be 
successful.  An administrative discharge was recommended. 

A January 1969 service discharge examination report reflects 
that the veteran was found to have been psychiatrically 
"abnormal."  To this end, in the Summary of Defects and 
Diagnoses section of the report, the examining physician 
recorded the fact that the veteran had a personality 
disorder, consistent with  that noted above.  Ultimately, the 
veteran received an administrative discharge due to family 
circumstances.  

Service personnel records show that while the veteran was 
assigned to Company A, 1st Bn, 39th Infantry, Seventh Army, 
they do not reflect that he received any combat-related 
awards.  The veteran's DD 214, along with other service 
personnel records, show that during his second period of 
military service, he was absent without leave (AWOL) on four 
(4) occasions (513 days), for which he received two special 
court-martials.  On March 15, 1978, the veteran's character 
of service for his second period of service was changed from 
other than honorable conditions to honorable under the 
Department of Defense Review Program (Special). 

After separation from service, psychiatric problems were not 
documented until the mid-1990s, at which time the veteran had 
progressive signs of depression following a traumatic work-
related incident in 1994.  A December 1995 VA outpatient 
treatment report reflects that in September 1995, the veteran 
presented himself to the VA clinic with reports of having had 
panic attacks since 1988, the first one occurring when he was 
walking in the street and with no precipitant.  The examining 
physician noted that the veteran had not worked as a case 
manager since 1994, when an intoxicated client pushed him 
down the stairs.  The veteran was diagnosed with rule out 
major depressive episode, panic attacks with agoraphobia, and 
alcohol/cocaine remitted.  (see, December 1995 VA outpatient 
treatment report).

In short, a psychiatric problem---absent the diagnosed 
personality disorder--was not shown during service, at 
separation or for years thereafter.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See, Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

The Board notes, however, and as stated above, a personality 
disorder is not an injury or disease that is cognizable 
within the meaning of VA legislation or for VA compensation 
purposes. 38 C.F.R. § 3.303 (2007).  Thus, a personality 
disorder is not a disability warranting service connection 
under VA applicable law. 
38 C.F.R. § 3.303(c) (2007).  In light of the foregoing, 
based on assessment of all the evidence of record, the Board 
concludes that the veteran's personality disorder is not a 
compensable disease or injury for VA purposes.

Aside from the diagnosed personality disorder, the Board 
notes that post-service VA and private treatment and 
examination reports also contain diagnoses of panic disorder 
with agoraphobia, schizoaffective disorder depressive type, 
PTSD, polysubstance dependence in sustained remission (see, 
April 2007 VA physician's report).  While a psychiatric 
disorder (other than a personality disorder) was not shown 
during service, at separation, or for years thereafter, there 
is at least some medical evidence both for and against a 
finding that the veteran's psychiatric disability (other than 
a personality disorder) is attributable to his period of 
military service.  

Evidence in support of the veteran's claim are the opinions 
of private and VA psychiatrists, who have diagnosed the 
veteran with panic disorder based on the appellant's reported 
(but uncorroborated) in-service stressful events, which are 
consistent with those reported previously herein.  To this 
end, a June 1999 VA psychiatrist noted that the claims file 
was reviewed and determined that the veteran's psychiatric 
history dated back to his military service, when he 
experienced his first panic attack in the context of being 
forced to enter an armored personnel carrier in Germany in 
1965.  (see, June 1999 VA outpatient report).  A March 2000 
VA psychiatric report also contains an opinion that the 
veteran's panic attacks began during service when he was 
forced onto an armored personnel carrier.  (see, also, 
private treatment records, dated in December 2000, January 
and March 2001, prepared by R. W., M. D., E. K., M. D., and 
Metropolitan Hospital Center, respectively, along with VA 
reports, dated in January and June 2001 and April 2007, 
respectively).  

A full review of the record, however, does not show any 
evidence that a panic attack occurred during service.  There 
is no evidence in the service treatment records showing the 
reported incident and no evidence that the veteran ever 
report such an incident until 2000.  There is evidence 
showing that prior to 2000, the veteran consistently reported 
that he first suffered a panic attack in 1988 with no 
precipitating event and then suffered panic attacks after 
being assaulted in 1994.  The Board concludes that the 
evidence of record does not support the veteran's more recent 
assertion that he suffered a panic attack during active 
service in 1965 and that history is not credible.

Thus, to the extent that the above-referenced private and VA 
opinions support the veteran's claim based on the a history 
supplied by the veteran, the Board is not bound to accept 
medical opinions, which are based solely on a history 
supplied by the veteran, where that history is not supported 
by the record evidence.  See Black v. Brown, 5 Vet. App. 117, 
182 (1993); see also Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  As such, the Board finds that such opinions are not 
persuasive, as they appear to have been based solely on the 
veteran's own reported history which is not credible, and not 
on consideration of the actual, contemporaneous medical 
evidence which does not show the presence of a psychiatric 
disorder (other than a personality disorder) during service.  
The Board points out that, as a medical opinion can be no 
better than the facts alleged by the veteran, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).

Other than the above-referenced private and VA opinions made 
many years after service, and which the Board finds to be 
based solely on the veteran's reported history, none of the 
medical records contain probative evidence linking the 
veteran's variously diagnosed psychiatric disorder to 
service.  None of the contemporaneous medical record evidence 
suggests that the veteran had any psychiatric problems (other 
than a personality disorder) in service, or until the mid-
1990's, when he experienced panic attacks after a traumatic 
work-related incident. Nor do any other records provide an 
opinion, based on the medical history, that there is a 
relationship between any current psychiatric disorder and 
military service.

In contrast to above-referenced private and VA opinions based 
on the veteran's uncorroborated history, is the March 2004 
opinion of two Board certified VA psychiatrists.  Careful 
review of this report reflects that the VA psychiatrists 
uniformly concluded that there was no evidence to support a 
diagnosis of panic disorder due to the veteran's military 
service.  The psychiatrists further opined that there was no 
evidence to support the conclusion that the veteran's panic 
disorder, dysphoria, and past agoraphobia were manifested 
during service or within a year of discharge.  

Rather, the above-referenced VA psychiatrists found the 
veteran's current psychiatric symptomatology and maladaptive 
behavior to have been caused by his pervasive personality 
disorder, currently characterized as borderline personality 
disorder, which they determined pre-dated service and had not 
been aggravated therein.  As noted previously herein, a 
personality disorder is not an injury or disease that is 
cognizable within the meaning of VA legislation or for VA 
compensation purposes.  38 C.F.R. § 3.303.

Notably, the evidence and opinion contained in the March 2004 
report of two Board Certified VA psychiatrist is 
significantly more probative and persuasive than the private 
and VA opinions in support of the claim, as it is in 
agreement with the veteran's medical history in service and 
thereafter.  In the March 2004 report, the two Board 
Certified psychiatrists indicated that the claims file was 
reviewed in its entirely and discussed a history of the 
veteran's medical evidence including evidence that the 
veteran's initial complaints about panic attacks came after 
he was involved in a traumatic work-related incident in the 
mid-1990's.  In reaching their conclusion, the psychiatrists 
also discussed the inconsistency in the veteran's report of 
his alleged in-service events, noting that the report history 
first changed in 2000.  . 

In other words, the greater weight of the evidence indicates 
that the veteran's psychiatric disorder, other than a 
personality disorder, was not demonstrated until well after 
military service and has not been attributed to the veteran's 
military service by competent medical authority.  
Additionally, a psychosis was not shown within a year of the 
veteran's separation.  38 C.F.R. §§ 3.307, 3.309.
The veteran claims that his current acquired psychiatric 
disorder had its onset as a result of several stressful 
events that occurred during his periods of military service.  
While the veteran believes that his claimed psychiatric 
disorder is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In light of the foregoing, the Board concludes that the 
preponderance of the weight of the medical evidence of record 
is against a finding that the appellant has a chronic 
acquired psychiatric disorder, other than a personality 
disorder, that is attributable to his period of military 
service.  Specifically, the Board notes that the appellant's 
diagnosed personality disorder is not a disability warranting 
service connection under VA applicable law.  38 C.F.R. § 
3.303(c) (2007).  In addition, the evidence of record showing 
that any acquired psychiatric disorder, other than a 
personality disorder, is traceable to the veteran's period of 
military service is---for the reasons discussed above---are 
outweighed by the March 2004 opinion of two Board Certified 
VA psychiatrists, who found against service connection.  As 
the weight of the evidence is against the veteran's claim, 
service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

        2.  PTSD

Regarding the veteran's claim for service connection for 
PTSD, the question is whether there is credible supporting 
evidence of an occurrence of an in-service stressor event 
that supports the veteran's current diagnosis of PTSD.  (see, 
April 2007 VA examination report, documenting that the 
veteran has been diagnosed with PTSD). 

First, the Board finds, and the veteran does not allege, that 
he was "engaged in combat with the enemy" or that he engaged 
in a fight or encounter with a hostile foe.  To this end, a 
March 2001 private treatment report contains the veteran's 
history that he was not involved in any war.  (see, March 
2001 report, prepared by Metropolitan Hospital Center).  
Rather, the veteran asserts exposure to combat-like settings, 
in the form of dangers from landmines.  As is discussed 
below, however, the veteran cannot provide specific enough 
dates or locations to allow for JSRRC to verify any attacks 
or stressor events.  There is no allegation of any specific 
fight or battle at that time.  The veteran cannot provide any 
names or dates of his fellow service comrades that were 
killed or wounded.  Without any evidence to show that the 
veteran actually engaged in combat, the combat presumptions 
do not apply, and corroborating evidence of the alleged 
stressor is required.

Thus, as the Board has determined that the veteran did not 
engage in combat with the enemy, there must be independent 
evidence verifying his claimed in-service stressors.  In a 
letter to the veteran, dated in mid-June 2001, the RO 
requested that he furnish specific details surrounding his 
stressors, such as the location and approximate time of the 
stressful event(s) in question, units of assignment at the 
time of said stressful events occurred and names of person(s) 
wounded or killed.  A PTSD Questionnaire was enclosed with 
the letter.  

In June 2001, the RO received the veteran's PTSD 
Questionnaire, wherein he reported stressors that are 
consistent with those previously reported herein (the spinal 
meningitis-related stressor was absent).  By a September 2001 
letter, the RO requested that the veteran provide the names 
of the friends, who had sustained the snake bite and lost a 
leg in a mine explosion.  The RO requested that the veteran 
provide the approximate (i.e. month/year) and the unit(s) of 
assignment at the time of each event.  In late September 
2001, the RO received VA Form  21-4138, wherein the veteran 
indicated that he was unable to recall either one of his 
friends names, but gave dates with respect to each incident 
that are consistent with those previously reported herein.  

In letters, dated in October 2002 and February 2003, the RO 
attempted to verify the veteran's claimed in-service 
stressful events with JSRRC.  In November 2003, JSRRC 
provided the following information:  (1) The Military History 
Institute and National Archives and Records Administration 
(NARA) did not maintain records, submitted by the 3rd 
Battalion, 1st Training Brigade (3rd Bn, 1st TR) or the 1st 
Battalion, 39th Infantry (1st Bn, 39th Inf.) while the 
veteran was assigned to them; (2) The United States Army 
Safety Center did not maintain a record of the incidents 
which occurred in basic training at Fort Gordon, Georgia; (3) 
In order to provide a meaningful research into the claimed 
incident in Worms, Germany in 1965, a date within a two-month 
timeframe must be provided; and (4) They did not maintain 
Morning Reports (MRs), submitted by the 3rd Bn, 1st TR or 
1965 MRs, submitted by 1st, Bn, 39th Inf.  It was noted that 
a MR search might reveal unit injuries/casualties concerning 
the veteran's stressors.  

In a February 2004 letter to the veteran and in response to 
JSRRC's November 2003 report, the RO requested that he 
provided them with a two-month time frame surrounding the 
incident at Worms, Germany in 1965.  The RO also requested 
that the veteran provide "exact names of casualties and 
dates of incidents within a two month timeframe."  The 
veteran, however, did not provide a 2-month specific date or 
any additional information, such as names of causalities, 
etc., as requested by the RO and deemed necessary for 
verification by JSRRC.  In a March 2006 Report of Contact, a 
VA Military and Records Specialist reported that an armored 
personnel carrier would be used to cross lakes and streams, 
but not the Rhine River because the currents would be too 
swift.  (see, March 2006 Report of Contact).  

Unfortunately, in this matter, the Board must find that there 
is no evidence supporting a finding that the veteran was 
exposed to a verified stressor event during service.  While 
he has been diagnosed with PTSD due to reports of an 
inservice stressor event, this diagnosis was invalid in the 
absence of any verification of the stressor.  There cannot be 
a valid diagnosis of PTSD based upon only an unverified 
allegation of stress.  In the absence of a stressor or a 
valid diagnosis of PTSD, the claim must be denied.  38 C.F.R. 
§ 3.304(f).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder(previously considered as panic disorder) is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.

Service connection for an acquired psychiatric disability, 
other than PTSD, is denied. 

Service connection for PTSD is denied. 



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


